                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN BATIESTE GREENE, JR.,                         Case No.19-cv-01073-JSC
                                                        Plaintiff,
                                   8
                                                                                            THIRD ORDER TO SHOW CAUSE RE:
                                                 v.                                         CITIZENSHIP OF DEFENDANT FAY
                                   9
                                                                                            SERVICING, LLC
                                  10     FAY SERVICING, LLC, et al.,
                                                        Defendants.
                                  11

                                  12          The Court issued two previous orders to show cause seeking clarification regarding the
Northern District of California
 United States District Court




                                  13   citizenship of Defendant Fay Servicing, LLC (“Fay Servicing”). (Dkt. Nos. 36 & 39.) As the

                                  14   Court previously noted, the Ninth Circuit has held that for purposes of determining complete

                                  15   diversity, “an LLC is a citizen of every state of which its owners/members are citizens.” See

                                  16   Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Fay Servicing’s

                                  17   responses to the previous orders to show cause do not clarify its citizenship. Instead, the

                                  18   responses indicate that Fay Servicing’s “sole member and owner” is itself an LLC (Fay

                                  19   Management, LLC), and that LLC’s “sole member and owner” is another LLC—Fay Financial,

                                  20   LLC. (See Dkt. Nos. 37-1 at ¶ 3 & 40-1 at ¶ 3.) Fay Servicing asserts that Fay Financial, LLC

                                  21   consists of “more than thirty members,” and information pertaining to those members is “non-

                                  22   public” and was unavailable to Fay Servicing’s counsel “within the deadline set forth by the

                                  23   Court.” (See Dkt. No. 40 at 2-3.)

                                  24          Fay Servicing correctly “anticipates that the Court may” require further clarification

                                  25   pursuant to Johnson. (See Dkt. No. 40 at 2.) The Byzantine ownership and membership structure

                                  26   of Fay Servicing does not alleviate Fay Servicing’s burden, as the removing party, to prove that

                                  27   there is diversity jurisdiction under 28 U.S.C. § 1332. Thus, Fay Servicing shall file a declaration

                                  28   clarifying its citizenship by April 19, 2019 at 12 p.m. The Court will take Plaintiff’s motion to
                                   1   remand under submission at that time.

                                   2          The hearing on the motion to remand scheduled for Thursday, April 18, 2019 is

                                   3   VACATED.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 15, 2019

                                   6

                                   7
                                                                                                JACQUELINE SCOTT CORLEY
                                   8                                                            United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
